RLED
                                                                                        S'URT OF APPEALS

                                                                                      20 P FEB 20     AN 9: 24

                                                                                                    ASH P%NaTOrl


                                                                                                      Y



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II

EARL IDDINGS, TIMOTHY and PAMELA
CLEMENTS, and CHRIS POWELL,


                              Appellants,                         No. 43033 -9 -II


       gyp



MICHAEL and SUE GRIFFITH, MASON                            UNPUBLISHED OPINION
COUNTY, MASON COUNTY
DEPARTMENT OF COMMUNITY
DEVELOPMENT, and MASON COUNTY
DEPARTMENT OF PUBLIC WORKS,

                              Respondents.




       MAXA, J. —   The appellants ( collectively, Iddings) and respondents Michael and Sue

Griffith dispute the scope of a public right - way located along Dewatto Beach Drive in Mason
                                             of -

County, which ends on the Griffiths' property. The trial court concluded that the public right -
                                                                                               of-

way, established by common law dedication and prescription, extended 22. 55 feet from the

center line of Dewatto Beach Drive. Iddings appeals, arguing that the trial court erred by relying

on a recent site -conditions survey rather than trial testimony and landmarks to determine the

scope of Mason County' s maintenance and the public' s use of the right - way. Iddings also
                                                                        of -

argues that the trial court failed to consider RCW 36. 86. 010 and Mason County ordinances,

which he argues require that right - ways be wider than the width the trial court found.
                                   of -
No. 43033 -9 -II



        We hold that the trial court' s reliance on the survey and related testimony rather than

other testimony of area residents and county workers was within its discretion to resolve

conflicting testimony and evaluate persuasiveness of the evidence. We also hold that the survey

and trial testimony provide substantial evidence in support of the trial court' s finding that the

public used and the county maintained the right -of way 22. 55 feet from the center line of
                                                    -

Dewatto Beach Drive. Finally, we hold that RCW 36.86. 010 and Mason County ordinances do

not control the scope of the right-of-way on the Griffith property. Accordingly, we affirm the

trial court.


                                               FACTS


        The Griffith property is rectangular with 125 feet of Dewatto Bay /Hood Canal waterfront

on its north side. Dewatto Beach Drive, a county road, runs along the waterfront (east to west)

and through the northern part of the Griffith property near the water, ending on the Griffith

property. Near the end of the road is a wide, flat area that the public consistently has used as a

turnaround for several decades. Mason County maintained the road and the turnaround. Above

the flat area is a steep, 50 -foot sandy bluff. Most of the Griffith property is located above this

bluff. The bluff regularly sloughs sand that collects at the bottom of the slope. Generally every

few years or as needed, Mason County would clean out the turnaround by removing the

sloughing /loose material that accumulated at the base of the slope in the turnaround area on the

Griffith property.

         The Griffiths sought to build a driveway off of Dewatto Beach Drive to gain access to the

rest of their property up on the bluff. The project was a substantial undertaking that required

construction of a retaining wall to support the bluff, storm water runoff facilities, and various

permits. The Griffiths' building permit and grading permit were granted in November 2009.

                                                   2
No. 43033 -9 -II



But a few weeks after granting the permits, the county issued a stop work order because the

Griffiths did not have a road access permit to connect to Dewatto Beach Drive.

        The width of the right - f way, including the turnaround, along Dewatto Beach Drive on
                               o -

the Griffith property became a disputed issue in the process of issuing the Griffiths a road access

permit. Iddings opposed the Griffiths' proposed driveway plan and road access permit because

in Iddings' s view, the driveway' s retaining wall would obstruct the public' s right -of way in the
                                                                                          -

turnaround area. The county eventually issued the road access permit.

        Iddings sued the Griffiths and Mason County, requesting declaratory judgments on the

dedication of right -of way and prescriptive easement, injunctive relief prohibiting encroachment
                        -

and interference with the right - f way, a writ of mandamus directing the county to maintain the
                                o -

right of way in trust for the public, and a claim for breach of trust against the county. Iddings

was granted a temporary restraining order and then a preliminary injunction.

        At trial, the court heard extensive testimony on the historical public use and county

maintenance of Dewatto Beach Drive and the turnaround on the Griffith property from the

parties, longtime area residents, regular visitors, surveyors, and current and former Mason

County public works employees. The trial court also considered photographic evidence,

topographical maps, and surveys. Finally, the court considered two documents, both entitled

 Waiver of Claim for Damages and Consent to Locate Road" purporting to dedicate right -of-

ways   for Dewatto Beach Drive:       one   dated 1912 ( 1912 Waiver),   dedicating a 40 foot right -
                                                                                                    of-

way, and one dated 1957, known as the Beebe Waiver, dedicating a 60 foot right - f way (30 feet
                                                                               o -
from the   center   line).   Neither waiver was recorded, but both were included in Mason County' s

road file on Dewatto Beach Drive.




                                                       3
No. 43033 -9 -II



         At the conclusion of the trial the trial court entered findings of fact. After considering all

the evidence, the trial court found that ( 1) the 1912 Waiver applied to Dewatto Beach Drive on

the Griffith property,   but the Beebe Waiver did     not; ( 2)   the 1912 Waiver constituted a common


law dedication that had been accepted because Mason County had maintained and the public had

used   the turnaround for many   years; (   3) there was conflicting evidence as to the scope of that

maintenance and    the   testimony regarding    the scope of public    use was vague   and inexact; ( 4)


Mason County maintained the turnaround to a maximum width of 22. 55 feet from the center line

of Dewatto Beach Drive; and ( 5) the scope of public use of the area also was 22. 55 feet from the

center line, the width of the current turnaround shown on a survey by Sidney Bechtold based on

data collected in February 2009

         The trial court concluded that based on historical maintenance and use, Mason County

and the public had impliedly accepted the common law dedication of 22.55 feet from the center

line of Dewatto Beach Drive. The trial court also concluded that the elements of a prescriptive

easement had been met for the 2. 55 feet from the center line that exceeded the 1912 Waiver.

         Based on its findings, the trial court held that Iddings had not proved that the actions of


the Griffiths and Mason County threatened encroachment or interference with the right -of way
                                                                                          -

as determined by the court, Iddings was not entitled to injunctive relief, the county had not

breached its trust duties, and there was no legal basis for issuing a writ of mandamus to the

county. Iddings appeals.

                                                 ANALYSIS


A.     STANDARD OF REVIEW


         We review a trial court' s decision following a bench trial by asking whether substantial

evidence supports the trial court' s findings of fact and whether those findings support the trial

                                                       M
No. 43033 -9 -II



court' s conclusions of law. Casterline v. Roberts, 168 Wn. App. 376, 381, 284 P. 3d 743 ( 2012).

Substantial evidence is the quantum of evidence sufficient to persuade a rational, fair -
                                                                                        minded


person the premise is true. Sunnyside Valley Irrigation Dist. v. - ickie, 149 Wn.2d 873, 879, 73
                                                                 D

P. 3d 369 ( 2003).          We must defer to the trier of fact for purposes of resolving conflicting

testimony and evaluating the persuasiveness of the evidence and credibility of the witnesses.

Burnside       v.   Simpson Paper Co., 123 Wn.2d 93, 108, 864 P. 2d 937 ( 1994). " Unchallenged


findings   of       fact   are verities on appeal."        In re Estate ofJones, 152 Wn.2d 1, 8, 93 P. 3d 147

 2004).    We review conclusions of law de novo, even if they are mislabeled as findings of fact.

Hegwine        v.   Longview Fibre Co., 132 Wn.              App.   546, 556, 132 P. 3d 789 ( 2006),     aff'd, 162 Wn.2d

340, 172 P. 3d 688 ( 2007).


B.    ESTABLISHMENT OF PUBLIC RIGHT -OF -WAY


          The trial court concluded that a public right -of way had been established along Dewatto
                                                            -

Beach Drive under the doctrine of common law dedication and that the public also had obtained

a portion of        the          of way
                           right -  -       through   prescriptive easement.'          Iddings does not challenge these


conclusions.


          1.         Common Law Dedication


          Common law dedications are governed by common law principles and operate by way of

equitable estoppel.            Kiely   v.   Graves, 173 Wn.2d 926, 931 -32, 271 P. 3d 226 ( 2012). A common


law dedication             arises where     there is "(   1) an intention on the part of the owner to devote his land,


or an easement in it, to a public use, followed by some act or acts clearly and unmistakably

evidencing          such    intention;   and ( 2) an acceptance         by the   public."   City ofSpokane v. Catholic



  These conclusions are mislabeled as findings of fact 33 and 34. We review a conclusion of law
as such regardless of            its label.    Willener v. Sweeting, 107 Wn.2d 388, 394, 730 P. 2d 45 ( 1986).
                                                                    5
No. 43033 -9 -II



Bishop   of Spokane, 33 Wn.2d 496, 502 -03, 206 P. 2d 277 ( 1949); see also Sweeten v. Kauzlarich,


38 Wn.   App. 163, 165 -66,        684 P. 2d 789 ( 1984).   Acceptance may be proved by an express act,

by implication from the acts of municipal officers, or by implication from public use of the

property for the purposes for which it was dedicated. Catholic Bishop, 33 Wn.2d at 503;

Sweeten, 38 Wn.     App.    at    168. "   A party asserting that a dedication exists has the burden of

                          the                                             the facts        the            Richardson v.
establishing that   all         essential elements are present under                  of         case."




Cox, 108 Wn. App. 881, 891, 26 P. 3d 970 ( 2001).

         An owner' s intent to dedicate is a factual question, but whether a common law dedication

has occurred is a legal issue. Sweeten, 38 Wn. App. at 166. Where a mixed question of law and

fact exists, the trier of fact must determine from conflicting evidence the existence of facts

necessary to   constitute       dedication.    Sweeten, 38 Wn. App. at 166. We will not disturb factual

findings on appeal when they are amply supported by the record. Sweeten, 38 Wn. App. at 166.

         Here, the trial court concluded that the public right - way on the Griffith property was
                                                               of -

established by common law dedication. First, the trial court found that the 1912 Waiver applied

to the portion of Dewatto Beach Drive on the Griffith property, and the Beebe Waiver did not.

The trial court' s findings indicated that the 1912 Waiver evidenced the prior owners' intent to

devote property to the      public     for   establishment and use of a   40 -foot   public road.     2 Iddings does

not appear to challenge these findings.




2
  The trial court made no express finding that the 1912 Waiver evidenced an intent to dedicate
the property as a road. But such a finding can be implied from findings of fact 10, 12 and 16 and
from the fact that the court then focused on whether the dedication had been accepted.

                                                            C,
No. 43033 -9 -II



        Second, the trial court concluded that both the county' s maintenance and the public' s use

of the road / urnaround constituted an implied acceptance of the dedication offer set forth in the
            t

1912 Waiver. Again, Iddings does not challenge the court' s conclusion.


        2.        Prescriptive Easement


        A    prescriptive easement requires "(            1)   use adverse    to the   owner of   the   servient   land; ( 2)


use that is open, notorious, continuous, and uninterrupted for 10 years; and ( 3) knowledge of

such use     by   the   owner at a   time   when   he   was able     to   assert and enforce   his   rights."   810 Props. v.


Jump,   141 Wn.         App. 688,    700, 170 P. 3d 1209 ( 2007). The public can acquire the right to use a


road through a prescriptive easement. King County v. Hagen, 30 Wn.2d 847, 856, 194 P. 2d 357

 1948). Whether these elements have been satisfied presents a mixed question of law and fact.


810 Props.,       141 Wn. App. at 700. The entity benefitted by the easement has the burden of

proving the       existence of a prescriptive right.           810 Props.,     141 Wn. App. at 700. Prescriptive

easements are not         favored. 810 Props.,          141 Wn. App. at 700.

        Here, the trial court concluded that the evidence established the public' s prescriptive


easement over the 2. 55 feet from the center line in excess of the 40 -foot right - way dedicated
                                                                                  of -

in the 1912 Waiver. Although the trial court made no express findings regarding the elements of

a prescriptive easement, this conclusion apparently was based on its findings that Mason County

had maintained and the public had used an area 22. 55 feet from the center line of Dewatto Beach

Drive. Iddings does not challenge the conclusion that the public obtained the right - way
                                                                                    of -

through prescriptive easement, but he argues that the easement obtained was wider than 22. 55




                                                                 7
No. 43033 -9 -II


                                     3
feet from the     center   line.


C.       WIDTH OF RIGHT -OF -WAY


         After considering all the evidence, the trial court found that Mason County maintained

and the public used 22. 55 feet from the center line of Dewatto Beach Drive. Accordingly, the

court concluded that Mason County and the public accepted the dedication to that extent.4 The
court also concluded that the elements of prescriptive easement had been met with regard to the


additional 2. 55 feet from the center line beyond the 20 foot from center line right -of way
                                                                                         -

dedicated in the 1912 Waiver.


           Iddings agrees that the right - way had been established, but disputes its width. He
                                         of -

claims that the trial court interpreted the scope of the right - way too narrowly. He argues that
                                                               of -

the evidence at trial showed that the county maintained and the public used the area to the

vertical   face   of   the bluff —which            he contends is an unknown, but greater distance than 22. 55 feet




 Arguably, the trial court' s conclusion that the public had acquired the right - way through
                                                                                of -
prescriptive easement is not supported by its findings of fact. Other than use and maintenance,
there are no findings regarding most of the essential elements of a prescriptive easement.
However, neither Mason County nor the Griffiths challenge the trial court' s ruling that
prescriptive easement applies, and therefore the trial court' s conclusion is the law of this case.
King Aircraft Sales,          Inc.       v.   Lane, 68 Wn.   App.   706, 716 -17, 846 P. 2d 550 ( 1993) (   holding that an
unchallenged conclusion of                    law become the law     of the case).    Moreover, there is evidence in the
record to support the trial court' s conclusion.

4
    The intent reflected in the 1912 Waiver was to establish a right - way 40 feet wide. At first
                                                                     of -
blush it appears that the trial court erred in finding that the public could accept a width greater
than actually dedicated, based on the assumption that the 1912 Waiver called for a road 20 feet
wide on either side of the center line. The trial court even acknowledged that the width it found
was "   technically larger       than the 1912 Waiver,              but minimally     so."   Clerk' s Papers at 655. There
is no authority suggesting that the public can " accept" a right - way wider than the owner
                                                                 of -
intended. However, the 1912 Waiver said nothing about a center line, and simply referred to a
road 40 feet wide. Technically, a road 22.55 feet from the center line could fall within the
intended 40 feet if the road was narrower on the other side of the center line. In fact, that is the
case   here,   where    the   north edge of         the   road abuts   the   water.
No. 43033 -9 -II



from the center line. We hold that the scope of maintenance and public use are questions of fact,

and that substantial evidence supported the trial court' s factual findings.

       Iddings' s primary argument is that the trial court erred by relying on the 2009 Bechtold

survey, which measured 22.55 feet from the center line of Dewatto Beach Drive to the toe of the

slope, rather than evidence of the scope of historical maintenance and use as established by trial

testimony and landmarks. He points out that the Bechtold survey merely showed the turnaround

as it existed in February 2009, and did not show its historical size. And Iddings claims that in

February 2009, sloughed material from the slope had narrowed the turnaround area. Iddings

argues that oral testimony from area residents and county workers established that the turnaround

was historically larger than the 22. 55 feet shown in the Bechtold survey.

        However, the record shows that the trial court did not blindly rely on the Bechtold survey

while ignoring other evidence. The trial court found that there was conflicting testimony as to

the scope of Mason County' s maintenance as measured in distance from the center of Dewatto

Beach Drive and that testimony of Mason County employees on the issue was vague and inexact.

The trial   court   also found that "[   p] laintiffs and others familiar with the turnaround area provided

consistent but vague testimony as to the historical public use of the turnaround" and that

  t] estimony regarding the      scope of   the   public . se of
                                                         u         the turnaround   was   inexact." Clerk' s


Papers ( CP) at 654. And the trial court found that a survey Iddings submitted was not reliable

because it was prepared using information from Iddings rather than measurements of the

surveyor.




        On the other hand, the trial court found that Mason County' s right - way manager Eric
                                                                            of -

Brush testified " very credibly as to Mason County' s process for determining the scope of

historical   public use."    CP at 655. Brush testified that the county' s position had evolved

                                                           E
No. 43033 -9 -II



throughout the process, but ultimately, the county had relied upon the Bechtold survey because it

was based on actual physical measurements of the distance between the center line and the toe of

the slope in its natural condition before work was done on the turnaround. He further stated that

there probably was loose material at the toe of the slope at the time of the Bechtold survey, but

nevertheless the survey was a strong indicator of historical size considering the dimensions of the

turnaround were variable based on the sloughing of the bluff and the county' s periodic removal

of the loose material at the toe of the slope. Brush testified that the bluff was receding and the

county' s maintenance had likely widened the turnaround over time.

         Finally, the trial court found that surveyor Bechtold was a credible witness. Bechtold

testified that the distance between the center line of Dewatto Beach Drive and the toe of the

slope, which his survey showed as 22. 55 feet, was measured in February 2009. He testified that

he did not have information on the amount of loose material at the toe of the slope, but the

sloughing and bank did not look recently disturbed.

         The trial court' s findings regarding the scope of the county maintenance and public use

resulted from its evaluation of conflicting testimony. We must defer to the trier of fact for

purposes of resolving conflicting testimony and evaluating the persuasiveness of the evidence

and   credibility of the   witnesses.       Burnside, 123 Wn. 2d     at   108.   Similarly, we will not substitute

our   judgment for that    of   the trier   of   fact. Sunnyside   Valley Irrigation    Dist., 149 Wn.2d at 879-


80. Accordingly, we reject Iddings' s argument that the trial court' s reliance on the Bechtold

survey was inappropriate.

           In addition, as the party benefitting from the easement, Iddings had the burden of proving

that the         of way extended
           right -  -                  beyond the 22. 55 feet found         by the   trial court.   810 Props., 141


Wn. App. at 700. Iddings failed to meet this burden. He contends that historically Mason
                                                            10
No. 43033 -9 -II



County maintained and the public used the turnaround to the vertical face of the slope. But he

was unable to provide evidence that established to the satisfaction of the trial court the actual


distance between the center line and the slope at any particular times Again, we will not

substitute our judgment for the trial court' s judgment on issues of fact supported by substantial

evidence. Sunnyside Valley Irrigation Dist., 149 Wn.2d at 879 -80; Burnside, 123 Wn.2d at 108.

        The scope of maintenance and public use, and therefore the width of the right - way
                                                                                      of -

obtained through dedication or prescription, are questions of fact. The ultimate question in


addressing challenges to factual findings is whether they are supported by substantial evidence.

Casterline, 168 Wn.   App.   at   381.   We uphold the trial court' s findings that the county maintained

and the public used 22.55 feet from the center line of Dewatto Beach Drive because the Bechtold

survey and related testimony constitutes substantial evidence in support of those factual findings.

Similarly, we hold that the findings of fact support the trial court' s conclusion that a common

law dedication and /or prescriptive easement established a public right -of way of 22. 55 feet from
                                                                            -

the center line.


D.      APPLICATION OF RCW 36. 86. 010


        Iddings also argues that the trial court erred in concluding that the right - f way was 22. 55
                                                                                    o -

feet from the center line because RCW 36. 86. 010 requires county road right - ways to be 30
                                                                             of -

feet from the center line. We hold that RCW 36. 86. 010 is inapplicable in this case.

        RCW 36. 86. 010 provides:




5 In his reply brief, Iddings explains how that area can be retroactively measured by clearing out
the slough and debris to the bluff' s vertical slope, surveying the distance between the slope and
the center line of the road, and then reducing that by the average annual rate of reduction of the
bluff due to erosion. However, he does not explain why he did not attempt to develop that
evidence at trial.


                                                       11
No. 43033 -9 -II



         From and after April 1, 1937, the width of thirty feet on each side of the center
         line of county roads, exclusive of such additional width as may be required for
         cuts and fills, is the necessary and proper right - f way width for county roads,
                                                           o -
         unless the board of county commissioners, shall, in any instance, adopt and
            designate a different width. This shall not be construed to require the acquisition
         of increased right - way for any county road already established and the right -
                            of -                                                        of-
         way for which has been secured.

 Emphasis         added.)       Further, RCW 36. 75. 080     provides    that "[   a] ll public highways in this state,


outside incorporated cities and towns and not designated as state highways which have been used

as public        highways for      a period of not    less than ten   years are    county   roads."   Iddings argues that


Dewatto Beach Drive qualifies as a county road and therefore must have a width of 30 feet from

the center line.


            However, it would make no sense to apply these statutes to a right -of way acquired
                                                                                   -

through common law dedication. First, as noted above, the first requirement for common law


dedication is that the owner intended to dedicate property to the public use. Catholic Bishop, 33

Wn.2d       at   502 -03. " `    The intention of the owner is the very essence of every dedication.' "

Kiely,   173 Wn. 2d         at   933 ( internal   quotation marks omitted) (       quoting Frye v. King County, 151

Wash. 179, 182, 275 P. 547 ( 1929)).                 The required intent necessarily extends to the scope of the

dedication. Here, it is undisputed that the intent reflected in the 1912 Waiver was to establish a


right - way 40 feet wide, not 60 feet wide as suggested by the statute. Iddings has provided' no
      of -

authority to support his claim that RCW 36. 86. 010 can force an owner to dedicate more than he

or she intended to dedicate. See Van Sant v. City ofSeattle, 47 Wn.2d 196, 201, 287 P.2d 130

 195 5) (    presumption that roads are dedicated to the full width necessary for public travel does

not apply when the owner has demonstrated a contrary intention).

            Second, the scope of a dedication established through implied acceptance depends upon

the facts and circumstances of each case. Sweeten, 38 Wn. App. at 167 -68. Even if RCW

                                                                12
No. 43033 -9 -II



36. 86: 010 requires county roads to be 60 feet wide, the public through it acts or use may accept a

lesser amount. In Sweeten, an unrecorded plat showed a road 20 feet wide, but the evidence


established that the public never used that full width. 38 Wn. App. at 165 -66. The court held

that when dedication is implied through use, the scope of the dedication is confined to the area

actually used. Sweeten, 38 Wn. App. at 167 -68.

         Here, the trial court found that the 1912 Waiver evidenced the owner' s intent to dedicate


40 feet for a county road, that Mason County had maintained and the public had used 22. 55 feet

from the center line of Dewatto Beach Drive, and therefore that the dedication had been accepted

to that extent. Under the doctrine of common law dedication, RCW 36. 86. 010 cannot trump

these factual findings of the scope of the dedicator' s intent and the county' s or public' s

acceptance of the intended dedication.


         Similarly, RCW 36. 86. 010 cannot expand the scope of an easement acquired through

prescription. In order to acquire a prescriptive easement, there must be actual public use of the


easement area. Use cannot be established merely by operation of a statute providing that the

proper width of a public road is 30 feet on each side of the center line.

         Iddings     relies on    In   re   West Marginal      Way,   Seattle, 109 Wash. 116, 186 P. 644 ( 1919),          a




prescriptive easement case. In that case, the county established a county road 60 feet in width

 as required by statute in effect at that time) across the appellant' s property, but only 10 to 12
feet   were   actually   used.     W. Marginal         Way,   109 Wash.   at   120 -21.   The Supreme Court held that


the county acquired by prescriptive right the entire 60 foot width, notwithstanding the fact that

only   a portion of    it   was   actually    used.    W. Marginal     Way,    109 Wash.    at   120 -21. However, the


court emphasized         that the county actually         had laid    out and surveyed a road       60 feet   wide.   W.


Marginal      Way,   109 Wash.         at   120 -21.   Further, the court confirmed that the width of property

                                                                 13
No. 43033 -9 -II



acquired through prescription must be based on the facts and circumstances peculiar to the case.


W. Marginal Way, 109 Wash. at 120.

       The circumstances here are different than in West Marginal Way. First, in West Marginal

Way, the entire right -of way for purposes of a road was established by prescription. Here, the
                          -

prescriptive rights are limited to the 2. 55 feet in excess of the common law dedication. It would

be unreasonable for a slight expansion of an existing right - way by use to automatically trigger
                                                            of -

some larger right -of way provided by statute. Second, although the public only used 10 to 12
                      -

feet, the road in West Marginal Way was declared by the county as a 60 -foot road and surveyed

as such.   109 Wash. at 118 -20. Here, there is no similar evidence of a 60 -foot county declaration

and accompanying survey. The only document related to the establishment of Dewatto Beach

Drive is the 1912 Waiver providing for a 40 -foot right -of way. Contrary to Iddings' s contention,
                                                            -

West Marginal Way did not hold that the prescriptive right -of way was 60 feet because the
                                                               -

applicable statute required the county road to be 60 feet in width.

        We hold that RCW 36. 86. 010 is inapplicable here, where the doctrines of common law


dedication and prescriptive easement control the width of the right -of way the public acquired.
                                                                        -

E.      APPLICATION OF MASON COUNTY CODE


        Iddings contends that the trial court failed to address the impact of Mason County Code

 MCC) 16. 28. 050. MCC 16. 28. 050 requires turnarounds at the end of county rounds to have a

               of way radius of not
 minimum right -  -                     less than   fifty   feet." However, this section is a provision of


the Mason County Platting Ordinance ( which regulates subdivisions) that provides design

standards for dead -end streets in plats and subdivisions. Because Dewatto Beach Drive is not in


a plat or subdivision, MCC 16. 28. 050 does not apply here.



                                                    14
No. 43033 -9 -II



           Iddings also argues that MCC 14. 17. 090 requires a larger turnaround area: This section

provides, "   A dead end fire apparatus access road longer than three hundred feet is required to


provide provisions for the turning around of fire apparatus within one hundred fifty feet of any

facility   or structure."   MCC 14. 17. 090. However, Iddings did not bring the trial court' s attention

to MCC 14. 17. 090. Iddings' s trial court brief does not rely on MCC 14. 17. 090, and a search of

the rest of the record does not reveal any references to the provision. The trial court does not err

by failing to consider authority not brought to its attention. Moreover, we generally will not

consider an issue raised for the first time on appeal. RAP 2. 5( a).

           We affirm.


           A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports but will be filed for public record pursuant to RCW 2. 06. 040, it is

so ordered.




                                                        MAXA, J.




We concur:

                             i

                                   f


                 A.C. J.




Bi bRGE     eJ         r




                                                      15